Citation Nr: 0302192	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Philadelphia Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center, which granted an increased 
rating to 20 percent for spondylosis of the lumbar spine.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a, "decision awarding a higher rating, but 
less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has indicated his intent to continue to 
pursue an increased rating for his low back disability.  


REMAND

In connection with his appeal, the veteran requested a 
hearing before a member of the Board sitting at the 
Philadelphia RO.  He failed to report for hearings scheduled 
in November 2001 and April 2002.  He thereafter requested 
that his hearing be rescheduled as he was unable to come to 
Philadelphia.  He instead requested that a hearing be 
arranged at the Lebanon, Pennsylvania, VA Hospital.  In 
December 2002, the Board advised the veteran that a hearing 
could be arranged for him before a Member of the Board 
sitting in Washington, D.C.; before a Member of the Board at 
the Philadelphia, RO; or via videoconference before a Member 
of the Board at the Philadelphia, RO.  The Board requested 
clarification as to the type of hearing the veteran desired 
and advised him that if he did not respond his case would be 
returned to the Philadelphia, RO for scheduling of a Travel 
Board hearing at that facility.  The veteran did not respond 
to the December 2002 letter.

Moreover, the matter in appellate status is the veteran's 
entitlement to an increased rating for service-connected low 
back disability, and the record includes diagnosis of 
intervertebral disc involvement.  Effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  The veteran has not been 
notified of the change or given the opportunity to provide 
evidence or argument specific to the new criteria, nor has 
the RO had opportunity to consider the veteran's claim in 
light of the revised diagnostic code.

The Board further notes that the veteran alleges that his low 
back disability has increased in severity since his most 
recent VA examination in July 2000.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who have treated or 
evaluated him for low back disability 
since January 2000.  When the requested 
information and any necessary 
authorization are received, the RO should 
obtain a copy of all indicated records. 

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected low back 
disability.  The examiner should describe 
all symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any attacks of sciatic neuropathy, 
to specifically include an 
assessment of any incapacitating 
episodes necessitating bed rest 
prescribed by a physician. 

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  
The rationale for all opinions 
expressed should also be provided.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim.  In 
readjudicating the claim, the RO should 
consider the former and current criteria 
for evaluating intervertebral disc 
syndrome.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case which 
reflects consideration of the former and 
current criteria for evaluating 
intervertebral disc syndrome. 

4.  Unless the appeal has been resolved 
to the veteran's satisfaction or he 
withdraws his request for a hearing 
before a Member of the Board at the RO, 
he should then be scheduled for a hearing 
at the RO before a Member of the Board, 
in accordance with the docket number of 
his appeal.  The RO should also advise 
the veteran his failure to report for a 
scheduled hearing, without good cause, 
will result in his case being decided 
without a hearing.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran until he is 
otherwise notified.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


